Citation Nr: 1012929	
Decision Date: 04/06/10    Archive Date: 04/14/10	

DOCKET NO.  08-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
bilateral ankle sprain.   

2.  Entitlement to service connection for the residuals of a 
left wrist injury, claimed as "weak wrists."   

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.   

4.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative arthritis of the lumbar spine.   

5.  Entitlement to an initial evaluation in excess of 
10 percent for bilateral plantar fasciitis.   

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.   

7.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to 
May 2006.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

Upon review of the Veteran's VA Form 9, Substantive Appeal, 
it is clear that the Veteran has chosen not to perfect his 
appeal regarding the issues of service connection for right 
elbow dislocation, a rib fracture, and external hemorrhoids, 
as well as an increased evaluation for service-connected 
hypertension.  Accordingly, those issues are not currently 
before the Board.  

The appeal as to the issues of increased evaluations for 
service-connected arthritis of the cervical and lumbar 
spines, bilateral plantar fasciitis, and bilateral hearing 
loss is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  Chronic residuals of bilateral ankle sprain are not 
shown to have been present in service, or at any time 
thereafter.  

2.  Chronic residuals of left wrist injury, claimed as "weak 
wrist," are not shown to have been present in service, or at 
any time thereafter.  

3.  The Veteran has recurrent tinnitus in his right ear.  


CONCLUSIONS OF LAW

1.  Chronic residuals of bilateral ankle sprain were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Chronic residuals of left wrist injury (claimed as "weak 
wrist") were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  The criteria for an initial evaluation in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87 and Part 4, Diagnostic 
Code 6260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes 
his multiple contentions, as well as service treatment 
records and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  




Service Connection

The Veteran seeks service connection for the residuals of 
bilateral ankle sprain, as well as for the residuals of a 
left wrist injury.  In pertinent part, it is contended that 
the Veteran's current ankle and left wrist disabilities are 
the result of various injuries sustained over the course of 
many years in service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service treatment records fail to document the existence of 
a chronic left wrist disability.  While in March 1984, the 
Veteran received treatment for what was described as a 
contusion to his right wrist, on no occasion during service 
did the Veteran sustain injury to or receive treatment for 
any disability of his left wrist.  Moreover, while on 
various occasions in service, the Veteran received treatment 
for what was described as left ankle sprain, in 
February 2005, approximately 18 months following the 
Veteran's last treatment for left ankle problems, a physical 
examination revealed full range of motion of the Veteran's 
left ankle and foot.  Moreover, as late as February 2006, 
just three months prior to the Veteran's separation from 
service, a physical examination of the Veteran's lower 
extremities showed his ankles to be symmetrically aligned, 
with no evidence of any atrophy or deformities, or any 
swelling, heat, or tenderness over the joints or soft 
tissue.  Muscle tone was symmetrical and without spasm, and 
there was full active and passive range of motion of all 
joints.  Muscle strength was 5/5, and deep tendon reflexes 
were 2+ and symmetrical bilaterally.  

At the time of a general medical examination in 
September 2006, just four months following the Veteran's 
discharge from service, the Veteran indicated that he had 
been suffering from ankle problems for 20 years, which 
problems were due to injuries sustained while engaged in 
sports during military exercises.  According to the Veteran, 
as a result of his ankle problems, he suffered from 
fatigability when standing for prolonged periods, as well as 
occasional discomfort.  However, according to the Veteran, 
his joint condition did not result in any pain symptoms.  
Nor did it cause any incapacitation.  When questioned, the 
Veteran indicated that he was not receiving treatment for a 
right or left ankle disability.  Nor was he experiencing any 
functional impairment as a result of such disability.  

As regards the left wrist, the Veteran indicated that he had 
experienced problems for ten years, which problems were the 
result of "playing basketball and soccer," and not the 
result of injury.  When questioned regarding his left wrist, 
the Veteran denied any weakness, stiffness, swelling, heat, 
redness, giving way, lack of endurance, locking, 
fatigability, or dislocation as a result of his left wrist 
problems.  However, he did experience pain, which typically 
occurred once per month, lasting for one hour.  According to 
the Veteran, his pain was sharp in nature, and on a scale of 
one to ten, at about a level seven.  The Veteran indicated 
that his wrist pain was elicited by physical activity and 
was relieved by rest.  Moreover, when in pain, the Veteran 
was able to function without medication.  According to the 
Veteran, he was not currently receiving any treatment for 
his wrist problems.  Nor was there any functional impairment 
resulting from his left wrist pathology.  

On physical examination, it was noted that the Veteran was 
able to brush his teeth, take a shower, vacuum, drive a car, 
cook, climb stairs, dress himself, take out the trash, walk, 
shop, perform gardening activities, and push a lawnmower.  
The Veteran's leg length from the anterior superior iliac 
spine to the medial malleolus was 97 centimeters on the 
right and left, and examination of the Veteran's feet showed 
no signs of any abnormal weightbearing.  The Veteran's gait 
was within normal limits, and there was no evidence of any 
joint involvement.  

Examination of the Veteran's wrists showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Range of motion  
measurements of the right and left wrist joints showed 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  On both the right and left, joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  

Examination of the Veteran's ankles showed no evidence of 
any edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Nor was there 
evidence of any deformity.  Range of motion measurements of 
the Veteran's right and left ankles showed dorsiflexion to 
20 degrees, with plantar flexion to 45 degrees.  On both the 
right and left, joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  At the time of 
examination, radiographic studies of the Veteran's left 
wrist, as well as his right and left ankles, were entirely 
within normal limits.  The examiner found insufficient 
pathology to render a diagnosis of a left wrist disability 
or a disability of either the right or left ankle.  

The Board finds the aforementioned opinion of a VA fee-basis 
examiner highly probative, because that opinion was based 
upon a complete history, as well as a full examination of 
the Veteran.  The VA examiner provided reasons and bases for 
his finding that the Veteran did not have chronic disability 
of either his left wrist or bilateral ankles, i.e., that 
there was no clinical evidence of pathology sufficient to 
render a diagnosis of chronic disability.  Under the 
circumstances, the probative medical evidence of record 
establishes that the Veteran does not currently have a 
chronic left wrist disability or a chronic disability of 
either ankle.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, his claims for service connection 
must be denied.  

The Board acknowledges the Veteran's arguments regarding the 
origin of his claimed left wrist and bilateral ankle 
disabilities.  While the Veteran is competent to report 
observable symptoms he experiences, the Board rejects the 
Veteran's assertions to the extent that he seeks to render 
pertinent diagnoses for his claimed disabilities and 
etiologically relate those disabilities to an inservice 
event or events.  Significantly, as a layperson, the Veteran 
is not competent to create the requisite causal nexus for 
his claimed left wrist and/or bilateral ankle disabilities.  
Rather, evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Increased Evaluation

Turning to the issue of an initial evaluation in excess of 
10 percent for service-connected tinnitus, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

While the Board must consider the Veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In a rating decision of March 2007, the RO granted service 
connection (and a 10 percent evaluation) for tinnitus, 
effective from June 1, 2006, the date following the 
Veteran's discharge from active service.  The Veteran voiced 
his disagreement with the assignment of a 10 percent 
evaluation, and the current appeal ensured.  

The Board notes that, at the time of a VA audiometric 
examination in August 2006, the Veteran indicated that his 
tinnitus "had been progressive for the past 10 years."  
However, he was not currently receiving any treatment for 
his tinnitus.  Nor was there any evidence of functional 
impairment resulting from that pathology.  According to the 
Veteran, his tinnitus began gradually, and typically 
recurred approximately one time per month in the right ear.  
Following audiometric examination, the examiner gave a 
diagnosis of intermittent right-sided tinnitus, the etiology 
of which was at least as likely as not due to the Veteran's 
hearing loss.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for recurrent tinnitus whether the 
sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87 and Part 4, Diagnostic Code 6260 (Note 2) 
(2009).  Accordingly, given that the Veteran currently has 
intermittent, right-sided tinnitus, the 10 percent 
evaluation currently in effect is appropriate.  That 
10 percent evaluation represents the maximum schedular 
evaluation available for service-connected tinnitus whether 
that tinnitus is perceived in one ear, both ears, or in the 
Veteran's head.  

Additionally, there exists no potential entitlement to an 
extraschedular evaluation.  There is no indication that the 
Veteran's tinnitus, in and of itself, has resulted in a 
marked interference with employment and/or frequent periods 
of hospitalization sufficient to warrant the assignment of 
such an evaluation.  See 38 C.F.R. § 3.321(b)(1) (2009).  
Accordingly, the Board is compelled to conclude that 
referral for consideration of an extraschedular evaluation 
would be inappropriate in this case.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2006.  More specifically, inasmuch as the Veteran's 
claim for an increased rating arises from a grant of service 
connection for tinnitus, the claim for service connection 
has been more than substantiated, it has been proven, 
thereby rendering additional 38 U.S.C.A. § 5103(a) notice as 
to the increased rating no longer required, in particular, 
since the purpose that the notice was intended to serve has 
been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-17 (2007).  As to the Veteran's other claims 
for service connection, the Veteran was advised that, in 
order to prevail on those claims, the evidence needed to 
show that he had a current disability, a disease or injury 
in service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  
Moreover, the Veteran has raised no allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held 
by any Federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records 
from private doctors and hospitals.  The RO informed the 
Veteran that he could obtain private records himself and 
submit them to VA.  The RO also apprised the Veteran of how 
disability ratings and effective dates are assigned, if 
service connection is established.

VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that 
regard, in connection with the current appeal, VA has 
obtained the Veteran's service treatment records, as well as 
VA examination reports.  The examination reports are 
adequate for adjudicative purposes.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of 
record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for the residuals of bilateral ankle 
sprain is denied.  

Service connection for the residuals of left wrist injury 
(claimed as "weak wrist") is denied.  

An initial evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

In addition to the above, the Veteran seeks increased 
initial evaluations for service-connected arthritis of the 
cervical and lumbar spines, as well as bilateral plantar 
fasciitis and bilateral hearing loss.  In pertinent part, it 
is contended that various manifestations of those 
disabilities are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the schedular evaluations now assigned.  

A review of the record discloses that the Veteran last 
underwent VA examinations for compensation purposes in 
August/September 2006, almost four years ago.  Moreover, the 
Veteran has essentially argued that, since the time of those 
examinations, his service-connected disabilities have 
increased in severity.  According to the Veteran, he is in 
constant pain as a result of his joint problems, and finds 
it necessary to take medication on a continuous basis.  The 
Veteran further argues that, as a result of the disabilities 
in question, he has found it impossible to pursue a career 
in the "Civil Service."  Significantly, the VA examination 
for compensation purposes conducted in September 2006 was a 
general medical examination, and not an orthopedic 
examination better suited to the proper evaluation of the 
Veteran's service-connected plantar fasciitis, and arthritis 
of the cervical and lumbar spines.  

Under the circumstances, additional, more contemporaneous 
examinations are needed prior to a final adjudication of the 
Veteran's current claims.  See Snuffer Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2006, the date 
of the most recent VA examination of 
record, should be obtained and 
incorporated in the Veteran's claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records 
to the VA.  All attempts to procure 
records should be documented in the 
file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran should be informed of any such 
problem.  

2.  The Veteran should then be afforded 
additional VA audiometric and orthopedic 
examinations in order to more accurately 
determine the current severity of his 
service-connected bilateral hearing 
loss, bilateral plantar fasciitis, and 
arthritis of the cervical and lumbar 
spines.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies should be 
performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected plantar fasciitis and 
arthritis of the cervical and lumbar 
spines, to include any and all 
limitation of motion, as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with 
his service-connected bilateral plantar 
fasciitis and/or arthritis of the 
cervical and lumbar spines.  To the 
extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then readjudicate 
the Veteran's claims for increased 
evaluations for bilateral hearing loss, 
bilateral plantar fasciitis, and 
arthritis of the cervical and lumbar 
spines.  Should the benefits sought on 
appeal remain denied, the Veteran should 
be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the issuance of a Statement of the 
Case (SOC) in November 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to ultimate 
outcome in this case.  The Veteran need take no action 
unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


